238 F.3d 1084 (9th Cir. 2001)
MONTCLAIR PARKOWNERS ASSOCIATION; HACIENDA MOBILEHOME ESTATES, Plaintiffs-Appellants,v.CITY OF MONTCLAIR, a Municipal corporation, Defendant-Appellee.
No. 99-55083
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed February 5, 2001

Before: Diarmuid F. O'Scannlain, Ferdinand F. Fernandez, and Thomas G. Nelson, Circuit Judges.

ORDER

1
The opinion filed on May 8, 2000, as Montclair Park-owners Association v. City of Montclair, 211 F.3d 1144 (9th Cir. 2000), is hereby WITHDRAWN and cannot be cited as precedent. Submission of this case is vacated pending resolution by the en banc court of Green v. City of Tucson, 234 F.3d 493 (9th Cir.2000).